






Exhibit 10.1


PARK NATIONAL CORPORATION
2013 LONG-TERM INCENTIVE PLAN
The purpose of this Plan is to foster and promote the long-term financial
success of the Company and its Affiliates and to increase shareholder value by
motivating performance through incentive compensation. This Plan also is
intended to encourage Participants to acquire and maintain an ownership interest
in the Company, enable the Company and its Affiliates to attract and retain
talented employees and directors and allow Participants to participate in the
Company's long-term growth and financial success.


This Plan is intended to replace, in their entirety, the Park National
Corporation 2005 Incentive Stock Option Plan and the Park National Corporation
Stock Plan for Non-Employee Directors of Park National Corporation and
Subsidiaries and, upon approval by the Company's shareholders, to immediately
terminate the right of the Company to make additional grants under the 2005
Incentive Stock Option Plan and the Stock Plan for Non-Employee Directors of
Park National Corporation and Subsidiaries.


ARTICLE I
DEFINITIONS


When used in this Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I. For purposes of this Plan, the
form of any word, term or phrase shall include any and all of its other forms.


1.1
“Act” means the Securities Exchange Act of 1934, as amended from time to time,
or any successor thereto.



1.2
“Affiliate” means any entity with whom the Company would be considered a single
employer under Section 414(b) or Section 414(c) of the Code, but modified as
permitted under Treasury Regulations promulgated under any Code section relevant
to the purpose for which the definition is applied and including any “parent
corporation” or “subsidiary corporation” as defined under Section 424(e) and
Section 424(f) of the Code.



1.3
“Award” means any Nonqualified Stock Option, Incentive Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Other Stock-Based
Award, Cash-Based Award or Performance-Based Award granted pursuant to this
Plan.



1.4
“Award Agreement” means any written or electronic agreement between the Company
or any Affiliate and a Participant that describes the terms and conditions of an
Award. If there is a conflict between the terms of this Plan and the terms of an
Award Agreement, the terms of this Plan shall govern.



1.5
“Board” means the Board of Directors of the Company.



1.6
“Cash-Based Award” means a cash Award granted pursuant to Article X of this
Plan.



1.7
“Cause” means, unless otherwise provided in the related Award Agreement or in
any employment agreement between the Participant and the Company or any
Affiliate or in any other agreement between the Participant and the Company or
any Affiliate (but only within the context of the events contemplated by the
employment agreement or other agreement, as applicable), a Participant's: (a)
willful and continued failure to substantially perform assigned duties; (b)
gross misconduct; (c) breach of any written covenant or of any term of any
agreement with the Company or any Affiliate, including this Plan and any Award
Agreement; (d) commission of a felony or of a gross misdemeanor involving moral
turpitude in connection with the Participant's employment or service, as the
case may be, with the Company or any Affiliate, or commission of a crime other
than a felony which involves a breach of trust or fiduciary duty, in each case
whether or not involving the Company or any Affiliate; (e) fraud, disloyalty,
dishonesty or willful violation of any law, rule or regulation or of the
Company's Code of Business Conduct or any other policy of the Company or any
Affiliate that applies to the Participant; or (f) issuance of an order for
removal of the Participant by any agency which regulates the activities of the
Company or any Affiliate. Notwithstanding the foregoing, Cause will not arise
solely because the Participant is absent from active employment during periods
of vacation, consistent with the Company's or any Affiliate's applicable
vacation policy, or other period of absence approved by the Company or any
Affiliate.





--------------------------------------------------------------------------------






1.8
“Change in Control” means, unless otherwise provided in any employment agreement
between the Participant and the Company or any Affiliate or in any other
agreement between the Participant and the Company or any Affiliate (but only
within the context of events contemplated by the employment agreement or other
agreement, as applicable), the occurrence of any of the following:



(a)
the members of the Board on the effective date of this Plan (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority of the members of the Board; provided, however, that any individual
becoming a director after the effective date of this Plan whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the then Incumbent Directors shall also be treated as an
Incumbent Director, but excluding any individual whose initial assumption of
office occurs as a result of a proxy contest or any agreement arising out of an
actual or threatened proxy contest;



(b)
the acquisition by any person or group (within the meaning of Sections 13(d) and
14(d)(2) of the Act), other than the Company, any Affiliate or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Act), directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors of the Company; provided, however, that the provisions of this
paragraph (b) shall not include the acquisition of voting securities by any
entity or person with respect to which the acquirer has filed SEC Schedule 13G
(or any successor form or filing) indicating that the voting securities were not
acquired and are not held for the purpose of or with the effect of changing or
influencing, directly or indirectly, the Company's management or policies,
unless and until that entity or person indicates that its intent has changed by
filing SEC Schedule 13D (or any successor form or filing);



(c)
the consummation of a merger, consolidation or other business combination of the
Company with or into another entity, or the acquisition by the Company of
assets, shares or equity interests of another entity, as a result of which the
shareholders of the Company immediately prior to such merger, consolidation,
other business combination or acquisition do not immediately thereafter
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such merger,
consolidation or other business combination of the Company;



(d)
the sale or other disposition of all or substantially all of the assets of the
Company;



(e)
the sale or other disposition of all or substantially all of the assets of The
Park National Bank or the change in the ownership or effective control of The
Park National Bank; or



(f)
the liquidation or dissolution of the Company.



Notwithstanding the foregoing, with respect to the payment, exercise or
settlement of any Award that is subject to Section 409A of the Code (and for
which no exception applies), a Change in Control shall be deemed not to have
occurred unless the events or circumstances constituting the Change in Control
also constitute a “change in control event” within the meaning of Section 409A
of the Code and the Treasury Regulations promulgated thereunder.
1.9
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.



1.10
“Committee” means the Compensation Committee of the Board (or the Board
committee which succeeds to the appropriate duties of such Compensation
Committee), which also constitutes a “compensation committee” within the meaning
of Section 1.162-27(c)(4) of the Treasury Regulations. The Committee will be
comprised of at least two directors who meet the following qualifications: (a)
such individual is an “independent director” under the rules of the exchange on
which the Common Shares are listed; and (b) such individual may not receive
remuneration from the Company in any capacity other than as a director, except
as permitted under applicable laws, rules and regulations. In addition, each
such individual is an “outside director” within the meaning of Section 162(m) of
the Code and the Treasury Regulations promulgated thereunder and a
“non-employee” director within the meaning of Rule 16b-3 under the Act. Any
member of the Committee who does not qualify as an outside director or is not a
non-employee director shall be deemed to abstain on all matters as to which such
qualification would be relevant. With respect to any Award issued to a Director,
the “Committee” means the Board.



1.11
“Common Shares” means the common shares, without par value, of the Company or
any security of the Company issued in satisfaction, in exchange or in place of
the Common Shares.





--------------------------------------------------------------------------------






1.12
“Company” means Park National Corporation, an Ohio corporation, and any
successor thereto.



1.13
“Covered Employee” means a “covered employee” within the meaning of Section
162(m) of the Code and the Treasury Regulations promulgated thereunder.



1.14
“Director” means a person who is a member of the Board, excluding any member who
is an Employee. “Director” also means a non-employee member of the board of
directors of a “subsidiary corporation” as defined in Section 424(f) of the Code
or a non-employee member of the affiliate/advisory board of a division of such a
“subsidiary corporation”, in each case who is not also a Director of the
Company.



1.15
“Disability” means:



(a)
with respect to an Incentive Stock Option, “disability” as defined in
Section 22(e)(3) of the Code;



(b)
with respect to the payment, exercise or settlement of any Award that is (or
becomes) subject to Section 409A of the Code (and for which no exception
applies): (i) the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; (ii) the Participant is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering Employees of
the Participant's employer; or (iii) the Participant is determined to be totally
disabled by the Social Security Administration; and



(c)
with respect to a Participant's right to exercise or receive settlement of any
Award or with respect to the payment, exercise or settlement of any Award not
described in subsections (a) or (b) above, a Participant's inability
(established by an independent physician selected by the Committee and
reasonably acceptable to the Participant or to the Participant's legal
representative) due to illness, accident or otherwise to perform his or her
duties, which is expected to be permanent or for an indefinite duration longer
than 12 months.



1.16
“Employee” means any person who is a common law employee of the Company or any
Affiliate. A person who is classified as other than a common law employee, but
who is subsequently reclassified as a common law employee, of the Company or any
Affiliate for any reason and on any basis shall be treated as a common law
employee only from the date such reclassification occurs and shall not
retroactively be reclassified as an Employee for any purpose under this Plan.



1.17
“Fair Market Value” means the value of one Common Share on any relevant date,
determined under the following rules:



(a)
If the Common Shares are traded on an exchange, the reported “closing price” on
the relevant date if it is a trading day, otherwise on the immediately preceding
trading day;



(b)
If the Common Shares are traded over-the-counter with no reported closing price,
the mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, otherwise on the immediately
preceding trading day; or



(c)
If neither (a) nor (b) applies, (i) with respect to Options, Stock Appreciation
Rights and any Award that is subject to Section 409A of the Code, the value as
determined by the Committee through reasonable application of a reasonable
valuation method, taking into account all information material to the value of
the Company, within the meaning of Section 409A of the Code and the Treasury
Regulations promulgated thereunder, and (ii) with respect to all other Awards,
the fair market value as determined by the Committee in good faith.



1.18
“Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.



1.19
“Nonqualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.



1.20
“Option” means an option to purchase Common Shares which is granted pursuant to
Article V of this Plan. An Option may be either an Incentive Stock Option or a
Nonqualified Stock Option.



1.21
“Other Stock-Based Award” means an Award granted pursuant to Article IX of this
Plan.





--------------------------------------------------------------------------------






1.22
“Participant” means an Employee or a Director who is granted an Award under this
Plan.



1.23
“Performance-Based Award” means an Award described in Article XI of this Plan.



1.24
“Performance Criteria” means any performance criteria determined by the
Committee in its sole discretion, as described in Article XI of this Plan.



1.25
“Plan” means the Park National Corporation 2013 Long-Term Incentive Plan, as set
forth herein and as may be amended from time to time.



1.26
“Restricted Stock” means an Award granted pursuant to Article VII of this Plan
through which a Participant is issued Common Shares which are subject to
specified restrictions on vesting and transferability.



1.27
“Restricted Stock Unit” means an Award granted pursuant to Article VIII of this
Plan under which a Participant is issued a right to receive a specified number
of Common Shares or a cash payment equal to a specified number of Common Shares,
the settlement of which is subject to specified restrictions on vesting and
transferability.



1.28
“Retirement” means: (a) in the case of an Employee, unless otherwise specified
in an Award Agreement or in an employment agreement between the Participant and
the Company or any Affiliate or in any other agreement between the Participant
and the Company or any Affiliate (but only within the context of the events
contemplated by the employment agreement or other agreement, as applicable),
retirement from the employ of the Company or any Affiliate under one or more of
the retirement plans of the Company or any Affiliate, as applicable, or as
otherwise specified by the Committee; and (b) in the case of a Director,
retirement as defined in the Award Agreement between the Participant and the
Company.



1.29
“Stock Appreciation Right” means an Award granted pursuant to Article VI of this
Plan through which a Participant is given the right to receive the difference
between the Fair Market Value of a Common Share on the date of grant and the
Fair Market Value of a Common Share on the date of exercise of the Award.



ARTICLE II
COMMON SHARES SUBJECT TO PLAN


2.1
Number of Common Shares Available for Awards. Subject to this Article II, the
aggregate number of Common Shares with respect to which Awards may be granted
under this Plan shall be 600,000, all of which may be granted with respect to
Incentive Stock Options. The Common Shares to be issued and delivered under this
Plan may consist of either Common Shares currently held or Common Shares
subsequently acquired by the Company as treasury shares, including Common Shares
purchased in the open market or in private transactions. No newly-issued Common
Shares shall be delivered under this Plan. Subject to this Article II: (a) the
total number of Common Shares available for issuance under this Plan shall be
reduced by the number of Common Shares subject to grant under an Award; and (b)
any Common Shares underlying such Award that become available for future grant
pursuant to Section 2.2 of this Plan shall be added back to this Plan in an
amount equal to the number of Common Shares subject to such Award that become
available for future grant under this Plan. Without limiting the foregoing, with
respect to any Stock Appreciation Right that is settled in Common Shares, the
full number of Common Shares subject to the Award shall count against the number
of Common Shares available for Awards under this Plan regardless of the number
of Common Shares used to settle the Stock Appreciation Right upon exercise.



2.2
Share Usage. In addition to the number of Common Shares provided for in
Section 2.1, the following Common Shares shall be available for Awards under
this Plan: (a) Common Shares covered by an Award that expires or is forfeited,
canceled, surrendered or otherwise terminated without the issuance of such
Common Shares; (b) Common Shares covered by an Award that, by its terms, may be
settled only in cash; (c) Common Shares granted through the assumption of, or in
substitution for, outstanding awards granted by another entity to individuals
who become Employees or Directors as the result of a merger, consolidation,
acquisition or other corporate transaction involving such other entity and the
Company or any of its Affiliates; and (d) any Common Shares from Awards
exercised for or settled in vested and nonforfeitable Common Shares that are
later returned to the Company pursuant to any compensation recoupment policy,
provision or agreement. Nothing in the foregoing shall be construed as
permitting any Common Shares surrendered upon exercise of an Award as payment of
the applicable exercise price or withheld to satisfy any applicable taxes to
again be available for Awards under this Plan.







--------------------------------------------------------------------------------




2.3
Fiscal Year Limits. Subject to Section 2.4, during any fiscal year of the
Company, the Committee may not: (a) make grants of all forms of Awards to all
Participants in this Plan covering more than an aggregate of 60,000 Common
Shares; (b) make grants of all forms of Awards to a single Employee Participant
covering more than an aggregate of 10,000 Common Shares; or (c) make grants of
all forms of Awards to a single Non-Employee Director Participant covering more
than an aggregate of 1,000 Common Shares. In addition, subject to Section 2.4
and unless and until the Committee determines that an Award to a Covered
Employee shall not be designated as “qualified performance-based compensation”
under Section 162(m) of the Code, during any fiscal year of the Company, the
Committee may not grant to any Participant who is a Covered Employee
Performance-Based Awards that are to be settled in cash in an aggregate amount
equal to or more than $1,000,000.



2.4
Adjustments. In the event of any Common Share dividend or split,
recapitalization (including payment of an extraordinary dividend), merger,
reorganization, consolidation, combination, spin-off, distribution of assets to
shareholders, exchange of Common Shares or any other change affecting the Common
Shares, the Committee shall make such substitutions and adjustments, if any, as
the Committee deems equitable and appropriate to (a) the aggregate number of
Common Shares with respect to which Awards may be granted under this Plan,
(b) any Common Share-based limits imposed under this Plan, and (c) the exercise
price, number of Common Shares and other terms or limitations applicable to
outstanding Awards. Notwithstanding the foregoing, an adjustment pursuant to
this Section 2.4 shall be made only to the extent such adjustment complies with
Section 409A of the Code, to the extent applicable.



ARTICLE III
ADMINISTRATION


3.1
In General. This Plan shall be administered by the Committee. The Committee
shall have full power and authority to: (a) interpret this Plan and any Award
Agreement; (b) establish, amend and rescind any rules and regulations relating
to this Plan; (c) select Participants; (d) establish the terms and conditions of
any Award consistent with the terms and conditions of this Plan; and (e) make
any other determinations that the Committee deems necessary or desirable for the
administration of this Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in this Plan or in any Award Agreement
in the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of this Plan
shall be made in the Committee's sole and absolute discretion and shall be
final, conclusive and binding on all persons.



3.2
Delegation of Duties. In its sole discretion, the Committee may delegate any
ministerial duties associated with this Plan to any person (including Directors
and Employees) it deems appropriate, including authority to execute Award
Agreements on behalf of the Company or an Affiliate; provided, however, that the
Committee may not delegate (a) any duties that the Committee is required to
discharge to comply with Section 162(m) of the Code or any other applicable law,
(b) the Committee's authority to grant Awards to any Participant who is subject
to Section 16 of the Act, and (c) the Committee's authority under the Company's
equity award granting policy that may be in effect from time to time.



3.3
Award Agreement. The Committee will prepare and deliver an Award Agreement to
each affected Participant that: (a) will describe the terms of the Award,
including (i) the type of Award and when and how it may be exercised or earned,
(ii) any exercise price associated with the Award, and (iii) how the Award will
or may be settled; and (b) to the extent different from the terms of the Plan,
will describe (I) any conditions that must be met before the Award may be
exercised or earned, (II) any objective restrictions placed on an Award and any
performance-related conditions and Performance Criteria that must be met before
those restrictions will be released, and (III) any other applicable terms and
conditions affecting the Award. Notwithstanding the foregoing, subject to
Section 2.3 and Articles XII and XIII of the Plan and except as provided in the
related Award Agreement with respect to a Participant's death, termination due
to Disability and/or Retirement, no condition on the vesting of an Award that is
based upon achievement of specified performance goals shall be based on
performance over a period of less than one year and no condition on vesting of
an Award that is based upon the continued employment or service of the
Participant or the passage of time shall provide for vesting in full of the
Award more quickly than three years from the date the Award is made, provided
that such vesting may occur ratably over the three-year period.



ARTICLE IV
ELIGIBILITY


Any Employee or Director selected by the Committee shall be eligible to be a
Participant in this Plan; provided, however, that Incentive Stock Options shall
only be granted to Employees.






--------------------------------------------------------------------------------




ARTICLE V
OPTIONS


5.1
Grant of Options. Subject to the terms and conditions of this Plan, Options may
be granted to Participants in such number, and upon such terms and conditions,
as determined by the Committee in its sole discretion, to the extent that such
terms and conditions are consistent with the provisions of this Article V and
this Plan.



5.2
Award Agreement. Each Option shall be evidenced by an Award Agreement that
specifies the exercise price, the term of the Option, the number of Common
Shares covered by the Option, the conditions upon which the Option becomes
vested and exercisable and such other terms and conditions as the Committee
determines and which are not inconsistent with the terms and conditions of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an Incentive Stock Option or a Nonqualified Stock Option.



5.3
Exercise Price. The exercise price per Common Share of an Option shall be
determined by the Committee at the time the Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price of any Option be less than one hundred percent (100%)
of the Fair Market Value of a Common Share on the date of grant.



5.4
Term. The term of an Option shall be determined by the Committee and set forth
in the related Award Agreement; provided, however, that in no event shall the
term of any Option exceed ten years from its date of grant.



5.5
Exercisability. Options shall become exercisable at such times and upon such
terms and conditions as determined by the Committee and set forth in the related
Award Agreement. Such terms and conditions may include, without limitation, the
satisfaction of (a) performance goals based on one or more Performance Criteria,
and (b) time-based vesting requirements.



5.6
Exercise of Options. Except as otherwise provided in this Plan or in a related
Award Agreement, an Option may be exercised for all or any portion of the Common
Shares for which the Option is then exercisable. An Option shall be exercised by
the delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Common Shares with
respect to which the Option is to be exercised and full payment of the exercise
price for such Common Shares. The exercise price of an Option may be paid (a) in
cash or its equivalent, (b) by tendering (either by actual delivery or
attestation) previously acquired Common Shares having an aggregate Fair Market
Value at the time of exercise equal to the aggregate exercise price, provided
that such Common Shares were held for at least six months or such other period
required to obtain favorable accounting treatment, (c) by a cashless exercise
(including by withholding Common Shares deliverable upon exercise and through a
broker-assisted arrangement to the extent permitted by applicable law), (d) by a
combination of the methods described in clauses (a), (b) and (c), or (e) though
any other method approved by the Committee in its sole discretion. As soon as
practicable after receipt of the notification of exercise and full payment of
the exercise price, the Company shall cause the appropriate number of Common
Shares to be issued to the Participant.



5.7
Special Rules Applicable to Incentive Stock Options. Notwithstanding any other
provision in this Plan to the contrary:



(a)
The terms and conditions of Incentive Stock Options shall be subject to and
comply with the requirements of Section 422 of the Code.



(b)
The aggregate Fair Market Value of the Common Shares (determined as of the date
of grant) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company and any Affiliate) may not be greater than $100,000 (or such other
amount specified in Section 422 of the Code), as calculated under Section 422 of
the Code. Options in excess of the limit shall be treated as Nonqualified Stock
Options.



(c)
No Incentive Stock Option shall be granted to any Participant who, at the time
the Incentive Stock Option is granted, owns stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any Affiliate, unless (i) the exercise price of such Incentive
Stock Option is at least one hundred and ten percent (110%) of the Fair Market
Value of a Common Share on the date the Incentive Stock Option is granted and
(ii) the date on which such Incentive Stock Option will expire is not later than
five years from the date the Incentive Stock Option is granted.









--------------------------------------------------------------------------------




ARTICLE VI
STOCK APPRECIATION RIGHTS


6.1
Grant of Stock Appreciation Rights. Subject to the terms and conditions of this
Plan, Stock Appreciation Rights may be granted to Participants in such number,
and upon such terms and conditions, as determined by the Committee in its sole
discretion, to the extent that such terms and conditions are consistent with the
provisions of this Article VI and this Plan.



6.2
Award Agreement. Each Stock Appreciation Right shall be evidenced by an Award
Agreement that specifies the exercise price, the term of the Stock Appreciation
Right, the number of Common Shares covered by the Stock Appreciation Right, the
conditions upon which the Stock Appreciation Right becomes vested and
exercisable and such other terms and conditions as the Committee determines and
which are not inconsistent with the terms and conditions of this Plan.



6.3
Exercise Price. The exercise price per Common Share of a Stock Appreciation
Right shall be determined by the Committee at the time the Stock Appreciation
Right is granted and shall be specified in the related Award Agreement;
provided, however, that in no event shall the exercise price of any Stock
Appreciation Right be less than one hundred percent (100%) of the Fair Market
Value of a Common Share on the date of grant.



6.4
Term. The term of a Stock Appreciation Right shall be determined by the
Committee and set forth in the related Award Agreement; provided however, that
in no event shall the term of any Stock Appreciation Right exceed ten years from
its date of grant.



6.5
Exercisability of Stock Appreciation Rights. A Stock Appreciation Right shall
become exercisable at such times and upon such terms and conditions as
determined by the Committee and set forth in the related Award Agreement. Such
terms and conditions may include, without limitation, the satisfaction of (a)
performance goals based on one or more Performance Criteria, and (b) time-based
vesting requirements.



6.6
Exercise of Stock Appreciation Rights. Except as otherwise provided in this Plan
or in a related Award Agreement, a Stock Appreciation Right may be exercised for
all or any portion of the Common Shares for which the Stock Appreciation Right
is then exercisable. A Stock Appreciation Right shall be exercised by the
delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Common Shares with
respect to which the Stock Appreciation Right is to be exercised. Upon exercise,
a Stock Appreciation Right shall entitle a Participant to an amount equal to
(a) the excess of (i) the Fair Market Value of a Common Share on the exercise
date over (ii) the exercise price per Common Share, multiplied by (b) the number
of Common Shares with respect to which the Stock Appreciation Right is
exercised. A Stock Appreciation Right may be settled in full Common Shares, cash
or a combination thereof, as specified by the Committee in the related Award
Agreement.



ARTICLE VII
RESTRICTED STOCK


7.1
Grant of Restricted Stock. Subject to the terms and conditions of this Plan,
shares of Restricted Stock may be granted to Participants in such number, and
upon such terms and conditions, as determined by the Committee in its sole
discretion, to the extent that such terms and conditions are consistent with the
provisions of this Article VII and this Plan.



7.2
Award Agreement. Each Award of Restricted Stock shall be evidenced by an Award
Agreement that specifies the number of shares of Restricted Stock, the
restricted period(s) applicable to the shares of Restricted Stock, the
conditions upon which the restrictions on the shares of Restricted Stock will
lapse and such other terms and conditions as the Committee determines and which
are not inconsistent with the terms and conditions of this Plan.



7.3
Terms, Conditions and Restrictions.



(a)
In General. The Committee shall impose such other terms, conditions or
restrictions on any shares of Restricted Stock as the Committee may deem
advisable, including, without limitation, a requirement that the Participant pay
a purchase price for each share of Restricted Stock, restrictions based on the
achievement of specific performance goals (which may be based on one or more of
the Performance Criteria), time-based restrictions, holding requirements or sale
restrictions placed on the underlying Common Shares by the Company upon vesting
of such Restricted Stock.







--------------------------------------------------------------------------------




(b)
Retention of Certificates. To the extent deemed appropriate by the Committee,
the Company may retain the certificates representing shares of Restricted Stock
in the Company's possession until such time as all terms, conditions and
restrictions applicable to such shares of Restricted Stock have been satisfied
or lapse.



(c)
Lapse of Restrictions. Unless otherwise provided in the related Award Agreement
or required by applicable law, the restrictions imposed on shares of Restricted
Stock shall lapse upon the expiration or termination of the applicable
restricted period and the satisfaction of any other applicable terms and
conditions.



7.4
Rights Associated with Restricted Stock during Restricted Period. During any
restricted period:



(a)
Non-Transferability. The shares of Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated; and



(b)
Voting of Restricted Stock. Unless otherwise provided in the related Award
Agreement, the Participant shall be entitled to exercise in full any voting
rights associated with such shares of Restricted Stock.



(c)
Treatment of Dividends. The Participant shall be entitled to all dividends and
other distributions paid with respect to such shares of Restricted Stock during
the restricted period; provided, however, that receipt of any such dividends or
other distributions will be subject to the same terms and conditions as the
shares of Restricted Stock with respect to which they are paid. This means that
cash dividends and dividends paid in Common Shares will be retained by the
Company and subject to the same risk of forfeiture as the shares of Restricted
Stock with respect to which the cash or Common Share dividends are paid until
the underlying restrictions lapse. Nothing in the foregoing shall be construed
as permitting dividends with respect to any unearned Performance-Based Award.



ARTICLE VIII
RESTRICTED STOCK UNITS


8.1
Grant of Restricted Stock Units. Subject to the terms and conditions of this
Plan, Participants may be granted Restricted Stock Units in such number and upon
such terms and conditions as determined by the Committee in its sole discretion,
to the extent that such terms and conditions are consistent with the provisions
of this Article VIII and this Plan.



8.2
Award Agreement. Each Award of Restricted Stock Units shall be evidenced by an
Award Agreement that specifies the number of Common Shares underlying the Award,
the restricted period(s), the conditions upon which the restrictions on the
Restricted Stock Units will lapse, the time at which and form in which the
Restricted Stock Units will be settled, and such other terms and conditions as
the Committee determines and which are not inconsistent with the terms and
conditions of this Plan.



8.3
Terms, Conditions and Restrictions. The Committee shall impose such other terms,
conditions and restrictions on any Award of Restricted Stock Units as the
Committee may deem advisable, including, without limitation, restrictions based
on the achievement of specific performance goals (which may be based on one or
more of the Performance Criteria), time-based restrictions, holding requirements
or sale restrictions placed on the underlying Common Shares by the Company upon
vesting of such Restricted Stock Units.



8.4
Form of Settlement. An Award of Restricted Stock Units may be settled in full
Common Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.



8.5
Dividend Equivalents. Awards of Restricted Stock Units may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and as set forth in the related Award Agreement. Nothing in the
foregoing shall be construed as permitting dividend equivalents with respect to
any unearned Performance-Based Award.



8.6
No Voting Rights. In no event will a Participant have any voting rights with
respect to the Common Shares underlying the Restricted Stock Units.



ARTICLE IX
OTHER STOCK-BASED AWARDS


9.1
Grant of Other Stock-Based Awards. Subject to the terms and conditions of this
Plan, Other Stock-Based Awards may be granted to Participants in such number,
and upon such terms and conditions, as determined by the Committee in its sole
discretion, to the extent such terms and conditions are consistent with the
provisions of this Article IX and this Plan.





--------------------------------------------------------------------------------




Other Stock-Based Awards are Awards that are valued in whole or in part by
reference to, or otherwise based on the Fair Market Value of, the Common Shares,
and shall be in such form as the Committee determines, including without
limitation unrestricted Common Shares.


9.2
Award Agreement. Each Other Stock-Based Award shall be evidenced by an Award
Agreement that specifies the terms and conditions upon which the Other
Stock-Based Award becomes vested, if applicable, the time and method of
settlement, the form of settlement and such other terms and conditions as the
Committee determines and which are not inconsistent with the terms and
conditions of this Plan.



9.3
Form of Settlement. An Other Stock-Based Award may be settled in full Common
Shares, as specified by the Committee in the related Award Agreement.



9.4
Dividend Equivalents. Awards of Other Stock-Based Awards may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and as set forth in the related Award Agreement. Nothing in the
foregoing shall be construed as permitting dividend equivalents with respect to
any unearned Performance-Based Award.



ARTICLE X
CASH-BASED AWARDS


10.1
Grant of Cash-Based Award. Subject to the terms and conditions of this Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
other terms and conditions as determined by the Committee in its sole
discretion.



10.2
Award Agreement. Each Cash-Based Award shall be evidenced by an Award Agreement
that specifies the payment amount or payment range, the time and method of
settlement and the other terms and conditions, as applicable, of such Award,
including, without limitation, performance objectives and that the Cash-Based
Award is a Performance-Based Award under Article XI of this Plan.



ARTICLE XI
PERFORMANCE-BASED AWARDS


11.1
In General. Notwithstanding anything in this Plan to the contrary, Restricted
Stock Awards, Restricted Stock Units and Cash-Based Awards may be granted in a
manner which will allow the compensation associated with such Awards to be
deductible by the Company or one of its Affiliates under Section 162(m) of the
Code as “qualified performance-based compensation.” Any such Performance-Based
Award must meet the requirements of this Article XI.



11.2
Award Agreement. Any Performance-Based Award shall be evidenced by an Award
Agreement that specifies the Performance Criteria during a performance period
established by the Committee pursuant to Section 11.4 of this Article XI.



11.3
Performance Criteria. An Award subject to this Section shall be subject to the
achievement of one or more objective performance goals established by the
Committee based on or derived from the attainment of specified levels of one or
any combination of the following Performance Criteria:



(a)
return on average assets;



(b)
net income;



(c)
earnings per share;



(d)
return on average equity or return on average common equity;



(e)
tangible common equity or return on tangible common equity;



(f)
economic value added;



(g)
efficiency ratio;







--------------------------------------------------------------------------------




(h)
non-interest income growth;



(i)
total shareholder return;



(j)
productivity ratios;



(k)
interest income; and



(l)
pre-tax, pre-provision earnings.



Performance Criteria may relate to the individual Participant, the Company, the
Company and one or more Affiliates or one or more of their respective divisions
or business units, or any combination of the foregoing, and may be applied on an
absolute basis or be relative to one or more peer group companies or indices, or
any combination thereof, in each case, as determined by the Committee in its
sole discretion.


11.4
Establishment of Performance Goals. As determined by the Committee in its sole
discretion, the grant, vesting, exercisability or settlement of any
Performance-Based Award may be conditioned on the attainment of performance
goals set by the Committee over a specified performance period. Any requirements
shall be established by the Committee in writing no later than the earlier of
(a) 90 days after the commencement of the performance period or (b) the
expiration of 25% of the applicable performance period with respect to such
Award, provided that the outcome of the performance in respect of the goals
remains substantially uncertain as of such time.



11.5
Certification of Performance. The Committee shall certify in writing whether the
applicable performance goals and other material terms imposed on such
Performance-Based Awards have been satisfied and, if they have, ascertain the
amount of the applicable Performance-Based Award to be granted, vested,
exercisable or settled, as the case may be. No such Performance-Based Award
shall be granted, vested, exercisable or settled, as the case may be, until the
Committee makes this certification.



11.6
Modifying Performance-Based Awards. To the extent consistent with Section 162(m)
of the Code, performance goals relating to such Performance-Based Awards may be
calculated without regard to extraordinary items or adjusted, as the Committee
deems equitable, in recognition of unusual or non-recurring events affecting the
Company or its Affiliates or changes in applicable tax laws or accounting
principles.



11.7
Negative Discretion. In the Committee's sole discretion, the amount of a
Performance-Based Award actually paid to a Participant may be less (but never
more) than the amount otherwise payable based on the satisfaction of the
performance goals and other material terms of the Performance-Based Award.



ARTICLE XII
TERMINATION OF EMPLOYMENT OR SERVICE


12.1
In General. With respect to each Award granted under this Plan, the Committee
shall, subject to the terms and conditions of this Plan, determine the extent to
which the Award shall vest and the extent to which the Participant shall have
the right to exercise or receive settlement of the Award on or following the
Participant's termination of employment or service with the Company or any of
its Affiliates. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the related Award Agreement, need not be
uniform among all Awards granted under this Plan and may reflect distinctions
based on the reasons for termination.

 
12.2
Acceleration of Vesting. Except as otherwise provided in this Plan, the vesting
conditions of an Award may only be accelerated upon the death, termination due
to Disability, Retirement or involuntary termination without Cause of the
Participant.



12.3
Performance-Based Awards. Notwithstanding the foregoing, in no event shall any
Performance-Based Award granted to a Covered Employee, that is intended to
constitute “qualified performance-based compensation” under Section 162(m) of
the Code, be settled or become exercisable in full upon the termination of
employment of a Covered Employee without regard to the satisfaction of the
related Performance Criteria.



ARTICLE XIII
CHANGE IN CONTROL






--------------------------------------------------------------------------------




13.1
Rights in Event of a Change in Control. Except as otherwise provided in the
related Award Agreement and subject to the provisions of Section 13.2, in the
event of a Change in Control, the Committee, in its sole discretion, may take
any actions it deems necessary or desirable with respect to any Award that is
outstanding as of the date of the consummation of the Change in Control. Such
actions may include, without limitation (a) the acceleration of the vesting,
settlement or exercisability of an Award, (b) the payment of a cash amount in
exchange for the cancellation of an Award, or (c) the issuance of substitute
Awards that substantially preserve the value, rights and benefits of any Award
affected by the Change in Control. Any action relating to an Award that is
subject to Section 409A of the Code shall be consistent with the requirements
thereof.



13.2
Effect of Change in Control. Except as otherwise provided in the related Award
Agreement, in the event of a Change in Control, a Participant shall vest in all
unvested Awards in full (and, if the Award was granted subject to the attainment
of performance goals based on the Performance Criteria, as though the
performance goals were achieved at the “target” level of performance) (a) if the
Participant's employment or service, as appropriate, is terminated for any
reason other than for Cause within 12 months following the Change in Control or
(b) if the Awards are canceled and the Participant is not granted substitute
Awards that substantially preserve the value, rights and benefits of any
affected Awards.



13.3
Effect of Section 280G of the Code. Unless specified otherwise in the related
Award Agreement or in another written agreement between the Company or any
Affiliate and a Participant, if the Company or any Affiliate concludes that any
payment or benefit due to a Participant under this Plan, when combined with any
other payment or benefit due to the Participant from the Company or any other
entity (collectively, the “Payor”) would be considered a “parachute payment” as
defined in Section 280G of the Code, the Payor will reduce the payments and
benefits due to the Participant under this Plan to $1.00 less than the amount
that would otherwise be considered a “parachute payment” within the meaning of
Section 280G of the Code. Any reduction pursuant to this Section 13.2 shall be
made in compliance with Section 409A of the Code and the Treasury Regulations
promulgated thereunder.

 
ARTICLE XIV
AMENDMENT OR TERMINATION OF THIS PLAN
14.1
In General. The Board may amend or terminate this Plan at any time; provided,
however, that no amendment or termination may be made without the approval of
the Company's shareholders to the extent that (a) the amendment materially
increases the benefits accruing to Participants under this Plan, (b) the
amendment materially increases the aggregate number of Common Shares authorized
for grant under this Plan (excluding an increase in the number of Common Shares
with respect to which Awards may be granted under this Plan as a result of
Section 2.4 of this Plan), (c) the amendment materially modifies the
requirements as to eligibility for participation in this Plan, or (d) such
approval is required by any law, regulation or stock exchange rule.



14.2
Repricing. Except in connection with a corporate transaction involving the
Company (including, without limitation, any Common Share dividend, Common Share
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of Common Shares),
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.



ARTICLE XV
TRANSFERABILITY


15.1
No Assignment or Transfer. Except as described in Section 15.2 or as provided in
a related Award Agreement, an Award may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, except by will or the laws of
descent and distribution and, during a Participant's lifetime and an Award may
be exercised only by the Participant or the Participant's guardian or legal
representative. Notwithstanding any provision contained in this Article XV, no
Award may be transferred by a Participant for value or consideration.



15.2
Restrictions on Resale or Other Disposition. Any Award may be subject to such
terms, conditions and restrictions on sale or transfer as the Committee deems
appropriate and advisable, as specified by the Committee in the related Award
Agreement.



15.3
Beneficiary. Unless otherwise specifically designated by the Participant in
writing, a Participant's beneficiary under this Plan shall be the Participant's
spouse or, if no spouse survives the Participant, the Participant's estate.







--------------------------------------------------------------------------------




ARTICLE XVI
MISCELLANEOUS


16.1
No Right to Continued Employment or Service or to Awards. The granting of an
Award under this Plan imposes no obligation on the Company or any Affiliate to
continue the employment or service of a Participant nor interferes with or
limits the right of the Company or any Affiliate to terminate the employment or
service of any Participant (to the extent permitted under applicable law). In
addition, no Employee or Director has any right to be granted any Award, and
there is no obligation for uniformity of treatment of Participants. The terms
and conditions of Awards and the Committee's interpretations and determinations
with respect thereto need not be the same with respect to each Participant.



16.2
Tax Withholding.



(a)
The Company or an Affiliate, as applicable, shall have the power and the right
to deduct, withhold or collect any amount required by law or regulation to be
withheld with respect to any taxable event arising with respect to an Award
granted under this Plan. This amount may, as determined by the Committee in its
sole discretion, be (i) withheld from other amounts due to the Participant,
(ii) withheld from the value of any Award being settled or any Common Shares
being transferred in connection with the exercise or settlement of an Award,
(iii) withheld from the vested portion of any Award (including the Common Shares
transferable thereunder), whether or not being exercised or settled at the time
the taxable event arises, or (iv) collected directly from the Participant.



(b)
Subject to the approval of the Committee, a Participant may elect to satisfy the
withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Common Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
that could be imposed on the transaction; provided that such Common Shares would
otherwise be distributable to the Participant at the time of the withholding and
if such Common Shares are not otherwise distributable at the time of the
withholding, provided that the Participant has a vested right to distribution of
such Common Shares at such time. All such elections shall be irrevocable and
made in writing and shall be subject to any terms and conditions that the
Committee, in its sole discretion, deems appropriate.



16.3
Requirements of Law. The grant of Awards and the issuance of Common Shares shall
be subject to all applicable laws, rules and regulations (including applicable
federal and state securities laws) and to all required approvals of any
governmental agencies or national securities exchange, market or other quotation
system. Without limiting the foregoing, the Company has no obligation to issue
Common Shares under this Plan prior to (a) receipt of approvals from any
governmental agency or stock exchange that the Committee deems necessary and
(b) completion of registration or other qualification of the Common Shares under
any applicable federal or state law or ruling of any governmental agency that
the Committee deems necessary.



16.4
Legends. Certificates for Common Shares delivered under this Plan may be subject
to such stop transfer orders and other transfer restrictions that the Committee
deems advisable under the terms of this Plan or any Award Agreement or under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Shares are then listed, or
any other applicable federal or state securities law. The Committee may cause a
legend to be placed on any certificates issued under this Plan to make
appropriate reference to restrictions within the scope of this Section.



16.5
Uncertificated Common Shares. To the extent that this Plan provides for the
issuance of certificates to reflect the delivery of Common Shares, the delivery
of Common Shares may be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.



16.6
Governing Law. This Plan and all Award Agreements shall be governed by and
construed in accordance with the laws (other than laws governing conflicts of
laws) of the State of Ohio.



16.7
No Impact on Benefits. Awards are not compensation for purposes of calculating a
Participant's rights under any employee benefit plan that does not specifically
require the inclusion of Awards in calculating benefits.



16.8
Rights as a Shareholder. Except as otherwise provided in this Plan or in a
related Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Common Shares covered by an Award unless and until
the Participant becomes the record holder of such Common Shares.







--------------------------------------------------------------------------------




16.9
Successors and Assigns. This Plan shall be binding on all successors and assigns
of the Company and each Participant, including without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate, or
any receiver or trustee in bankruptcy or representative of the Participant's
creditors.



16.10
Section 409A of the Code.



(a)
Awards granted pursuant to this Plan that are subject to Section 409A of the
Code, or that are subject to Section 409A of the Code but for which an exception
applies, are intended to comply with or be exempt from Section 409A of the Code
and the Treasury Regulations promulgated thereunder, and this Plan shall be
interpreted, administered and operated accordingly.



(b)
If a Participant is determined to be a “specified employee” (within the meaning
of Section 409A of the Code and as determined under the Company's policy for
determining specified employees), the Participant shall not be entitled to
payment or to distribution of any portion of an Award that is subject to Section
409A of the Code (and for which no exception applies) and is payable or
distributable on account of the Participant's “separation from service” (within
the meaning of Section 409A of the Code) until the expiration of six months from
the date of such separation from service (or, if earlier, the Participant's
death). Such Award, or portion thereof, shall be paid or distributed on the
first business day of the seventh month following such separation from service.



(c)
Nothing in this Plan shall be construed as an entitlement to or guarantee of any
particular tax treatment to a Participant, and none of the Company, its
Affiliates, the Board or the Committee shall have any liability with respect to
any failure to comply with the requirements of Section 409A of the Code.



16.11
Savings Clause. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.



ARTICLE XVII
EFFECTIVE DATE AND TERM OF THIS PLAN


17.1
In General. The effective date of this Plan is the date it is approved by the
Company's shareholders. No Incentive Stock Options shall be granted under this
Plan more than ten years after the date the Board takes all necessary action to
adopt the Plan and no other Awards shall be granted under this Plan after the
tenth anniversary of the effective date of this Plan or, if earlier, the date
this Plan is terminated. Notwithstanding the foregoing, the termination of this
Plan shall not preclude the Company from complying with the terms of Awards
outstanding on the date this Plan terminates.









